DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the groove configured to provide pressure relief by permitting fluid communication between a bonnet and an upper guide” in lines 13-15; however, fluid communication is present between the bonnet (34) and the upper guide (60) regardless of the presence of the groove(s) (31).  The groove(s) (31) provide fluid communication between the outlet portion (8) and a space, defined between the bonnet (34) and the upper guide (60).  It is unclear as to how the groove permits fluid communication between the bonnet and upper guide, as claimed.
Similarly, claims 6 and 12 recite the limitation “the groove configured to provide pressure relief by permitting fluid communication between a bonnet and an upper guide” and are rejected for the same reason as claim 1, above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10 and 12-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2685426 (“MacGregor”).	
Regarding claim 1, MacGregor discloses (see fig. 5) a Y-globe valve assembly comprising: 
a valve body (housing of valve illustrated in fig. 5) comprising:
an inlet portion having an inlet port (52),
an outlet portion having an outlet port (53), wherein the inlet and outlet portions define a flow passageway (see flow passage extending between ports 52 and 53) between the inlet port and the outlet port, and wherein the inlet and outlet ports are aligned along a first axis (ports 52 and 53 are coaxial; see col. 5, line 74, through col. 6, line 2),

a neck portion (55) extending upwardly from one of the inlet or outlet portions along a second axis (longitudinal axis of chamber 54) forming an acute angle with the first axis (see col. 6, lines 3-6), wherein the neck portion defines a chamber (chamber within which valve 19 reciprocates, at least partially defined by 54) having an circumferential wall (wall encircling valve closure 19), an upper end (top end, relative to the orientation of fig. 5) comprising a backseat (bottom surface of bonnet 40; see annotated fig. 5, below), and an integrated pressure relief passageway (relief passage(s) defined between guide vanes; see by example groove between ribs 36 and 37 in the cross-sectional view of fig. 4) that is a groove (see by example groove formed between ribs 36 and 37 in fig. 4) formed in the circumferential wall and the groove configured to provide pressure relief by permitting fluid communication between a bonnet (40, see annotated fig. 5, below) and an upper guide (see annotated fig. 5, below); and
a valve (19; see annotated fig. 5, below) comprising:
a core (16) having an outer surface spaced radially inwardly from the circumferential wall, wherein the outer surface and the circumferential wall define an annular space (see annotated fig. 5, below) therebetween,
a lower guide (see annotated fig. 5, below) and the upper guide (see annotated fig. 5, below) extending radially from the core and engaging the circumferential wall of the chamber, wherein the upper and 
a valve head (see annotated fig. 5, below) disposed below the lower guide, 
wherein the valve is moveable between an open position (where valve 19 is lifted off valve seat 34), wherein the valve head is spaced apart from the valve seat, and a closed position (when reverse flow is present and/or when valve shaft 39 presses down on plate 31 against valve seat 34), wherein the valve head is engaged with the valve seat, and wherein the integrated pressure relief passageway is in fluid communication between the annular space and the flow passageway upstream of the valve port when the valve is in at least the open position (see position of fig. 5).

    PNG
    media_image1.png
    524
    798
    media_image1.png
    Greyscale
 
Regarding claim 2, MacGregor discloses the upper guide (see annotated fig. 5, above) comprises a through-hole (hole which accommodates valve shaft 39) 
Regarding claim 3, MacGregor discloses the inlet (52) and outlet (53) ports are aligned coaxially (the ingress and egress, respectively, of ports 52 and 53 are coaxial; see col. 5, line 74, through col. 6, line 2).
Regarding claim 4, MacGregor discloses the integrated pressure relief passageway (relief passage(s) defined between guide vanes; see by example groove between ribs 36 and 37 in the cross-sectional view of fig. 4) comprises an elongated channel (channel(s) extending between guide vanes) extending radially outwardly from a surface (surface(s) extending parallel to the valve shaft) of the circumferential wall (wall encircling valve closure 19).
Regarding claim 6, MacGregor discloses (see fig. 5) a Y-globe valve assembled by a method comprising: 
providing a valve body (housing of valve illustrated in fig. 5) comprising:
an inlet portion having an inlet port (52),
an outlet portion having an outlet port (53), wherein the inlet and outlet portions define a flow passageway (see flow passage extending between inlet port 52 and outlet port 53) between the inlet port and the outlet port, and wherein the inlet and outlet ports are aligned along a first axis,
a valve port (port extending through valve seat 34) separating the inlet and outlet portions, the valve port comprising a valve seat (34), and

providing a valve (mainly defined by 19, see annotated fig. 5, above) comprising:
a core (16) having an outer surface spaced radially inwardly from the circumferential wall, wherein the outer surface and the circumferential wall define an annular space therebetween,
a lower guide (see annotated fig. 5, above) and the upper guide (see annotated fig. 5, above) extending radially from the core and engaging the circumferential wall of the chamber, wherein the upper and lower guides are spaced apart on the core along the second axis and define a top and bottom of the annular space, and 

moving the valve between a closed position (when reverse flow is present and/or when valve shaft 39 presses down on plate 31 against valve seat 34), wherein the valve head is engaged with the valve seat, and an open position (where valve 19 is lifted off valve seat 34; see position illustrated in fig. 5), wherein the valve head is spaced apart from the valve seat; and
passing a fluid from the annular space through the integrated pressure relief passageway and into the flow passageway downstream of the valve port when the valve is moved to the open position (see position of fig. 5, fluid is communicated between ports 52, 53 and 38).
Regarding claim 7, MacGregor discloses the fluid is a gas (“steam”; see col. 1, lines 6-10).

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Regarding claim 8, MacGregor discloses the upper guide (32) comprises a through-hole (hole which accommodates valve shaft 39), and further comprising passing a fluid through the through-hole (fluid enters port 38 towards backseat 40) as the valve is moved to the closed position.
Regarding claim 9, MacGregor discloses passing a fluid from the inlet port (52) to the outlet port (53) through the valve port (through the port extending through valve seat 34) when the valve is moved to the open position (see position of fig. 5) and the inlet and outlet ports are aligned coaxially (ports 52 and 53 are coaxial; see col. 5, line 74, through col. 6, line 2).

Regarding claim 12, MacGregor discloses (see fig. 5) a Y-globe valve body comprising: 
an inlet portion having an inlet port (52);
an outlet portion having an outlet port (53), wherein the inlet and outlet portions define a flow passageway (flow passageway extending between ports 52 and 53) between the inlet port and the outlet port, and wherein the inlet and outlet ports are aligned along a first axis (ports 52 and 53 are coaxial; see col. 5, line 74, through col. 6, line 2);
a valve port (port extending through valve seat 34) separating the inlet and outlet portions, the valve port comprising a valve seat (34); and
a neck portion (55) extending upwardly from one of the inlet or outlet portions along a second axis forming an acute angle with the first axis (see col. 6, lines 3-6), wherein the neck portion defines a chamber (chamber within which valve 19 reciprocates, at least partially defined by 54) having an circumferential wall (wall encircling valve closure 19), an upper end (top end, relative to the orientation of fig. 5) comprising a backseat (bottom surface of bonnet 40; see annotated fig. 5, below), and an integrated pressure relief passageway (relief passage(s) defined between guide vanes; see by example groove between ribs 36 and 37 in the cross-sectional view of fig. 
Regarding claim 13, MacGregor discloses the inlet (52) and outlet (53) ports are aligned coaxially (ports 52 and 53 are coaxial; see col. 5, line 74, through col. 6, line 2).
Regarding claim 14, MacGregor discloses the integrated pressure relief passageway (relief passage(s) defined between guide vanes; see by example groove between ribs 36 and 37 in the cross-sectional view of fig. 4) comprises an elongated channel (channel(s) extend circumferentially around valve 19) extending radially outwardly from a surface (surface(s) extending parallel to the valve shaft) of the circumferential wall (wall encircling valve closure 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 5, 11 and 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor, as applied to claims 4, 10 and 14 above, in view of engineering expedient.
Regarding claims 5, 11 and 15, MacGregor discloses the claimed invention except for the cross-sectional area (see cross-section of fig. 4) of the elongated channel (relief passage(s) defined by guide vanes; see by example 36 and 37 in the cross-sectional view of fig. 4) being between and including 0.5 square inches and 1.0 square inches.  One of ordinary skill in the art 
It is within the realm of skill of one versed in the art to scale the Y-globe valve assembly to allow a predetermined amount of fluid flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale the invention of MacGregor to allow a predetermined amount of flow through the Y-globe valve assembly, which would result in the cross-sectional area of the elongated channel being between and including 0.5 square inches and 1.0 square inches, since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed June 3, 2021, have been fully considered.
With regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection, in light of Applicant’s current amendments, the prior 35 U.S.C. 
With regards to the prior art rejection of claims 1, 6 and 12 over MacGregor, Applicant argues that
The guide vanes of MacGregor protrude from the wall of the elongated portion 35 towards the central bore 30, while the integrated pressure relief passageway, of Claim 1 is a groove that is formed in the circumferential wall of a chamber. Guide vanes that protrude from the wall towards a central bore, do not teach or suggest an integrated pressure relief passageway that is formed within the wall itself. 

The examiner respectfully disagrees.  Applicant’s arguments appear to be drawn to dispute between the nomenclature utilized in MacGregor versus that of the present disclosure.  A groove (defined by Merriam-Webster as “a long narrow channel or depression”) merely is a portion which is recessed from a surface.  Although MacGregor does not explicitly discuss the structure of the groove defined between vanes (36 and 37), since MacGregor defines at least two vanes protruding inwardly toward the valve closure assembly (19), there inherently is a groove formed between the at least two vanes (36 and 37).
If Applicant is arguing the differences in the relative width(s) of the vanes versus the groove(s) of MacGregor from that of the current invention, features upon which applicant relies must be recited in the claim(s).  Although the claims are interpreted in 
With regards to the prior art rejection of claims 1, 6 and 12 over MacGregor, Applicant further argues that
That is, by guiding the closure 10 assures that the disk 31 will seat properly while the groove of the integrated pressure relief passageway permit fluid communication between a bonnet and an upper guide. Therefore, guide vanes that enable a disk to be properly seated do not teach or suggest a passageway that provides pressure relief. 

In response to Applicant’s argument that MacGregor does not explicitly describe the groove between vanes (36 and 37) as pressure relieving, it is noted that the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983).  In the present case, the annular space (see annotated fig. 5, above) defined between the upper and lower guides (see annotated fig. 5, above) is in fluid communication with the groove (defined between vanes 36 and 37), through hole (38) and fluid chamber between piston (32) and bonnet (40).  Although MacGregor does not explicitly describe the groove as being pressure relieving, since the groove is in fluid communication with the fluid chamber between the piston and bonnet, some portion of the fluid between the piston and the bonnet are communicated through the through hole (38) and the groove, and therefore, reads on the claim.
Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
With regards to the prior art rejection of claims 1, 6 and 12 over MacGregor, Applicant further argues that
The small hole 38 of MacGregor merely permits drainage of condensate trapped inside the closure while the groove provide pressure relief. That is, by permitting condensate that is trapped inside the closure to drain does not relieve pressure by permitting fluid communication. Moreover, the small hole 38 of MacGregor allows condensate that is within a closure 19 to drain through the wall 16 of a piston 32. A hole that allows condensate to drain from the closure through the wall of the piston does not teach or suggest a groove that permits fluid communication between a bonnet and an upper guide. 

Although MacGregor does not explicitly describe the pressure relieving effect of through hole (38), MacGregor describes that the through hole provides fluid communication for condensate through a wall of the piston (32).  Since the upper end of the piston (32) is sealed (via o-ring seals) against an inner surface of the upper neck (55), as the valve opens and/or closes, an inherent displacement of some fluid through the through hole (38) would occur due to differences in pressure across the through hole, thereby causing some degree of pressure relief.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US1890836 and GB191312445 disclose a valve having a valve housing with a passage wall, the passage wall having a longitudinal groove extending therealong.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAILEY K. DO/Primary Examiner, Art Unit 3753